Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/455,747. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. The instant application and application ‘747 have common inventors and a common assignee and are exact duplicates of methods of providing a cannabis oil comprising phospholipids; contacting oil with degumming, immiscible solvent; and separating aqueous phase comprising solvent and at least portion of phospholipids from an oil phase comprising the cannabis oil.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether “an oil phase comprising the cannabis oil” includes other types of oil, (“an oil phase comprising a remaining portion of the cannabis oil” is suggested).
Claim 5 is ambiguous as to whether the dilution is relative to the entire solvent, or to a dilution composition encompassing the solvent.
In claim 6, it is unclear whether “concentration by weight of cannabinoids in the cannabis oil” refers the cannabis oil before or after the contacting and separating.
In claim 7, “from a second oil phase comprising the oil phase” is confusing, specifically regarding whether “second oil phase” and “oil phase” constitute the same oil-containing material and which oil phase “the oil phase” pertains to.
In claim 8, it is unclear whether “an oil phase comprising the cannabis oil” includes other types of oil, (“an oil phase comprising a remaining portion of the cannabis oil” is suggested).
In claim 12, “and or a combination of bases” is grammatically confusing (…and/or… is suggested) and it is unclear whether “combination of bases” refers only to the specific bases recited in the Markush group (…potassium bicarbonate and combinations thereof” is suggested).
In claim 15, “and or a solvent” is grammatically confusing (…and/or… is suggested), “a fiber reactor or other means to back extract the liberated acidic cannabinoids from the aqueous extraction solvent” is vague and ambiguous as to whether the reprocessing through a fiber reactor encompasses a means of back extracting, “other means” is vague as to scope of what is encompassed by such means, and “the liberated acidic cannabinoids” lacking antecedent basis being unclear whether this refers to those acidic cannabinoids which are separated by the separation step recited in claim 8.
In claim 16, “the second oil solvent phase” lacks antecedent basis and unclear if this refers back to “the oil phase” of claim 8.
In claim 20, “and or a combination of bases” is grammatically confusing (…and/or… is suggested) and it is unclear whether “combination of bases” refers only to the specific bases recited in the Markush group (…potassium bicarbonate and combinations thereof” is suggested).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al PGPUBS Document US 2020/0199055 (Jansen) in view of Kulpa et al PGPUBS Document US 2020/0306219 (Kulpa). Paragraph numbers of the applied PGPUBS Documents are identified with “[ ]” symbols.
For claim 1, Jansen discloses a method comprising: 
providing a cannabis oil [0003-0008 regarding obtaining constituents from Cannabis plants including cannabinoids including by solvent extraction and 0014, see “concentrating the first refined extractant to obtain a first refined oil…first refined oil is contacted with a second solvent to obtain a second loaded extractant”], comprising phospholipids [0095, “Extraction of cannabis or hemp plants can provide a refined oil comprising about 60-85% cannabinoids,…phospholipids and many other compounds”]; 
contacting the oil with a degumming solvent [0014 and 0023 concerning the refined cannabis oil being contacted with at least one solvent and/or solvent mixture and 0095 regarding removal of waxes and gums by the refining and purifying, and 0116 and 0186-0187, 0190-0192 regarding refining of the oil comprising contacting with an organic-acid solution-forming mixture of solvent functioning in-part for degumming the refined, crude, extracted oil] ; and 
separating an aqueous phase comprising the degumming solvent and at least a portion of the phospholipids from an oil phase comprising a remaining portion of the provided cannabis oil [0186, 0187 and 0193 concerning such separation occurring in a centrifuge, leaving a refined extracted oil phase].
Claim 1 differs by explicitly requiring that the degumming solvent is substantially immiscible with the cannabis oil. Kulpa teaches to separate cannabinoid constituents from cannabis plant material or oil by solvent extraction with immiscible solvents [0053-0055]. Kulpa teaches utilizing a mixture of solvents including solvents of the type utilized by Jansen with solvents which are immiscible with the oil, to achieve a more complete separation of cannabis oil components into distinct, separate oil and aqueous phases [0055 “extractions often use two immiscible phases…out of an aqueous phase and into an organic phase”].
It would have been obvious to one of ordinary skill in the art of obtaining commercially useful components from cannabis oil or other cannabis plant material, to have admixed the degumming solvent disclosed by Jansen with at least one other solvent which is immiscible with the cannabis oil, as taught by Kulpa, in order to effect a more complete separation of cannabis oil components into distinct, separate oil and aqueous phases.
Jansen further discloses: 
the degumming solvent comprising a small percentage of citric acid and suggests this being up to 10 wt.% citric acid [0158, 0192 “citric acid…carboxylic acid is at least …1% or more”] for claim 2 {although Jansen does not disclose the exact citric acid percentage present, such limitation is considered to be a results-effective variable for which it would have been obvious to the skilled artisan to optimize by routine experimentation to maximize extraction efficiencies, see MPEP 2144.05 and case law cited therein}; 
prior to contacting the cannabis oil with the degumming solvent, diluting the cannabis oil in a solvent comprising a hydrocarbon and ethanol [0190 “prior to the acid treatment…solvent”, 0191, see list of solvents comprising various hydrocarbons and ethanol] for claim 4; 
the cannabis oil being diluted by a factor of at least 2 [see 0190 “mixed at a ratio of about 20:1 to 1:20] for claim 5 {although Jansen does not disclose the exact dilution factor present, such limitation is considered to be a results-effective variable for which it would have been obvious to the skilled artisan to optimize by routine experimentation to maximize extraction efficiencies, see MPEP 2144.05 and case law cited therein}; 
wherein the cannabis oil comprises cannabinoids with a concentration by weight of such cannabinoids in the oil phase being at least 3% greater than such concentration in the provided cannabis oil for claim 6 [0173, 0179 regarding products enriched with decarboxylated cannabinoids relative to their percentage in the feed]; and 
suggests additional solvent extraction method steps conducted sequentially with the immiscible solvent, or solvents, in order to obtain 2nd or additional aqueous phases comprising a portion of cannabinoid acids and 2nd and additional oil phases [see 0103-0104 regarding multiple stages of extraction] for claim 7.
For claim 8, Jansen discloses a method comprising: 
providing a cannabis oil, comprising cannabinoid acids [0003-0008 regarding obtaining constituents from Cannabis plants including cannabinoids including by solvent extraction and 0014, see “concentrating the first refined extractant to obtain a first refined oil…first refined oil is contacted with a second solvent to obtain a second loaded extractant”], [0005 regarding the cannabinoids comprising cannabinoid acids [0005]; 
contacting the oil with an extraction solvent [0014 and 0023 concerning the refined cannabis oil being contacted with at least one solvent and/or solvent mixture and 0095 regarding removal of waxes and gums by the refining and purifying, and 0116 and 0186-0187, 0190-0192 regarding refining of the oil comprising contacting with an organic-acid solution-forming mixture of solvent functioning in-part for degumming the refined, crude, extracted oil]; and 
separating the contacted oil phase into an aqueous phase comprising the extraction solvent and at least a portion of the cannabinoid acids from a second oil phase comprising a remaining portion of the provided cannabis oil [0099 concerning the refined, extracted stream comprising cannabinoids mostly in their carboxylic acid form] and [0186, 0187 and 0193 concerning such separation occurring in a centrifuge, leaving a refined extracted oil phase].
Claim 8 differs by explicitly requiring that the extraction solvent is substantially immiscible with the cannabis oil. Kulpa teaches to separate cannabinoid constituents from cannabis plant material or oil by solvent extraction with immiscible solvents [0053-0055]. Kulpa teaches utilizing a mixture of solvents including solvents of the type utilized by Jansen with solvents which are immiscible with the oil, to achieve a more complete separation of cannabis oil components into distinct, separate oil and aqueous phases [0055 “extractions often use two immiscible phases…out of an aqueous phase and into an organic phase”].
It would have been obvious to one of ordinary skill in the art of obtaining components from cannabis oil or other cannabis plant material, to have mixed the extraction solvent disclosed by Jansen with at least one other solvent which is immiscible with the cannabis oil, as taught by Kulpa, in order to effect a more complete separation of cannabis oil components into distinct, separate oil and aqueous phases.
Jansen further discloses: wherein the cannabinoid acids comprise cannabidiolic, tetrahydrocannabinolic and cannabigerolic acids for claims 9, 18 and 19 [0005]; 
the extraction solvent comprising water, alcohol and base for claim 10 [see 0187 regarding adding of water and sodium hydroxide base to the solvent comprising organic or citric acid and 0191 regarding ethanol/alcohol comprised in the solvent or mixture of solvents]; 
with such alcohol comprising ethanol and constituting 5-30 wt. percentage of the extraction solvent for claim 11 [again see 0191 regarding alcohol being present and also see 0190 regarding the oil to solvent ratio varying between 20:1 to 1:20]; 
the base of the extraction solvent being selected from a group consisting of sodium hydroxide or other common bases for claim 12 [0187]; and, 
the extraction solvent comprising 70-95 wt% water, 5-30 wt% ethanol and 0.25-5 wt% of a base selected from a group consisting of sodium hydroxide or other common bases for claim 20 [again see 0187 regarding adding of water and sodium hydroxide base to the solvent comprising organic or citric acid and 0191 regarding ethanol/alcohol comprised in the solvent or mixture of solvents]. 
{Although Jansen does not disclose the exact percentages of solvent mixture ingredients present for claims 11 and 20, such limitations are considered to be results-effective variables for which it would have been obvious to the skilled artisan to optimize by routine experimentation to maximize extraction efficiencies, see MPEP 2144.05 and case law cited therein}
Claims 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Jansen et al PGPUBS Document US 2020/0199055 (Jansen) in view of Kulpa et al PGPUBS Document US 2020/0306219 (Kulpa), as applied to claims 1, 2, 4-12 and 18-20 above, and further in view of Massingill US PGPUBS Document US 2010/0071260. Paragraph numbers of the applied PGPUBS Documents are identified with “[ ]” symbols. 
Claims 3, 13 and 14 further differ by requiring that the contacting of cannabis oil with the solvent comprises introducing the oil and solvent into a fiber conduit contractor. Massingill teaches to conduct liquid/liquid solvent extraction contacting in fiber conduit contactors, including for applications where the solvent and liquid material contacted are immiscible (Abstract and [0015, 0021 and 0025]). 
It would have been further obvious to the skilled artisan to have modified the Jansen method, by utilizing a fiber conduit contactor for the solvent contacting method step, as taught by Kulpa, in order to increase the total surface area of the contacting, so as to increase the yield and efficiency of the solvent extraction and contacting of oil and solvent.
For claim 14, Massingill also teaches the further method step of separating phases such as aqueous and oil phases from a downstream end of fiber conduit contactors, with the further objective of providing a separated, extracted phase fraction, having minimum entrainment of solvent or undesired material into the extract (figures 1 and 2 and [0026-0027].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Jansen et al PGPUBS Document US 2020/0199055 (Jansen) in view of Kulpa et al PGPUBS Document US 2020/0306219 (Kulpa), as applied to claims 1, 2, 4-12 and 18-20 above, and further in view of Carraher et al (Carraher) US PGPUBS Document US 2021/0053902. Paragraph numbers of the applied PGPUBS Documents are identified with “[ ]” symbols. For claim 17, Jansen is silent regarding presence of neutral cannabinoids, however does disclose the recovered, separated oil phase comprising a fraction rich in cannabinoids with further separation of the cannabinoids into their carboxylic acid form (i.e. as “cannabinoid acids”) and their decarboxylated form [0099, 0108] 
Claim 17 further differs by requiring the cannabinoids as comprising “neutral cannabinoids” with a weight ratio of cannabinoid acids to neutral acids in the oil phase no more than 0.8 times a weight ratio of cannabinoid acids to neutral cannabinoids in the cannabis oil. Carraher teaches that cannabinoids obtained from cannabis plants comprises a mixture of cannabinoid acids and neutral cannabinoid impurities which can be removed [0005].
Thus, it would have been further obvious to the skilled artisan, to have recognized that the decarboxylated cannabinoids or other non-acid cannabinoids present or obtained by the separation steps disclosed by Jansen, result in a separated oil phase which has a relative high weight ratio of cannabinoid acid relative to decarboxylated or neutral cannabinoids and a separated oil phase which has a relatively low weight ratio of cannabinoid acid relative to decarboxylated or neutral cannabinoids, thus inherently less than 0.8 times such weight ratio in the original cannabis oil prior to refining treatment.
{Although the prior art does not disclose the exact percentages of solvent mixture ingredients present for claim 17, such limitation is considered to be a results-effective variable for which it would have been obvious to the skilled artisan to optimize by routine experimentation to maximize product quality and separation efficiencies, see MPEP 2144.05 and case law cited therein}

			ALLOWABLE SUBJECT MATTER
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-16 would distinguish in view of recitation in claim 15 of mixing the obtained aqueous phase with an oil or solvent and reprocessing the combined mixture through a fiber reactor or other means to back extract the liberated acidic cannabinoids from the aqueous extraction solvent. Such back extraction to liberate acidic cannabinoids is not suggested in any of the Jansen, Kulpa or Massingill references applied against claims in this office action which otherwise teach solvent extraction steps conducted in series, and utilization of a fiber conduit reactor.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular interest, Sinai et al PGPUBS Document US 2018/0042845 concerns treatment of cannabis oil or oil phase with surfactants, with surfactants so as to obtain a fraction enriched in phospholipids, see in particular [0084].
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.
	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
12/2/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778